MR. JUSTICE ERICKSON
delivered the opinion of the Court.
Pursuant to section 16-12-102, C.R.S. 1973, the district attorney sought review of a judgment of acquittal entered in favor of the defendant in a theft case and also asserted that the trial court committed error in suppressing a statement made by the defendant.
*246The record before us is such that the trial judge would have been in error had he not granted the defendant’s motion for a judgment of acquittal. Crim. P. 29. Jeopardy has attached, and the defendant could not be retried. Burks v. United States, _U.S. _, S.Ct. _,_L.Ed. 2d_, 46 U.S.L.W. 4632 (1978).
The record before the trial judge also supports the order suppressing the statement made by the defendant. No material error of law prejudicial to the state was committed in the trial of this case. People v. Kirkland, 174 Colo. 362, 483 P.2d 1349 (1971); People v. Hill, 116 Colo. 436, 181 P.2d 360 (1947). No good purpose would be served by a detailed review of the errors asserted, and no guidance would be offered to trial courts in other cases by further exposition on our part. People v. McFarland, 193 Colo. 1, 565 P.2d 550 (1977); People v. Denver Athletic Club, 63 Colo. 189, 164 P. 1158 (1917). In short, this appeal should not have been taken.
Accordingly, we affirm the trial court.
MR. JUSTICE KELLEY does not participate.